Citation Nr: 0122947	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1967.

In 1996, the veteran submitted a claim for service connection 
for residuals of agent orange exposure.  A September 1996 RO 
rating decision denied the claim and notified the veteran of 
this determination in the same month.  In October 1996, the 
veteran specifically requested service connection for 
melanoma (claimed as myeloma) based on exposure to agent 
orange.  A December 1996 RO rating decision denied service 
connection for melanoma and the veteran appealed to the Board 
of Veterans' Appeals (Board).

In a January 1999 decision, the Board denied the claim for 
service connection for melanoma as not well grounded.  The 
veteran then appealed the January 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In an October 2000 
memorandum decision, the Court affirmed the January 1999 
Board decision.  In a December 2000 order, the Court withdrew 
its October 2000 memorandum decision and vacated the January 
1999 Board decision because of enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The case 
was thereafter returned to the Board for compliance with the 
VCAA.

In a February 2000 letter, the Board asked the veteran 
whether he wanted to submit additional argument and/or 
evidence with regard to his claim.  A written argument dated 
in June 2000 was received from the representative.


REMAND

Copies of the December 2000 Court order and June 2001 written 
argument of the representative have been placed in the 
veteran's claims folder.  After review of the record and 
Court instructions, it is the determination of the Board that 
additional evidentiary development and adjudication action is 
required by the RO, as detailed below.

The VCAA eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist a veteran in the development of 
a claim.  In this case, there is additional VA duty to assist 
the veteran in the development of evidence with regard to his 
claim for service connection for melanoma.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for melanoma since separation 
from service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the VCAA are fully complied with and 
satisfied.  

3.  The RO should review the claim for 
service connection for melanoma.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




